Fish, C. J.
1. R. Cooley was convicted of a misdemeanor, in the city court of Savannah; and the following sentence was imposed: “Whereupon it is considered and ordered that the said defendant do pay a fine of $500.00 and costs, And be discharged on payment thereof; but if the said defendant fail .to pay the said fine and costs, it is ordered that.in lieu thereof he be, for the space of 6 months, imprisoned in the common jail of Chatham county, and be put to work and labor in the chaingang of Chatham county, for space of 12 months, the 12 months on chaingang to be probated.” Properly construed, the meaning of the sentence is that if the defendant should pay a fine of $500, and costs, he should be discharged on payment thereof, and that such payment would be an entire satisfaction of the sentence. Dixon v. Baughn, 149 Ga. 86 (99 S. E. 34).
2. As under the above ruling the defendant was entitled to a discharge, it is unnecessary to determine whether the judge hearing the habeas corpus was authorized, upon its refusal, to admit the defendant to bail pending his writ of error in the case in the Supreme Court.

Judgment reversed on the main bill of exceptions. Gross-bill dismissed.


All the Justices concur, except Atkinson, J., absent.